WISS, Judge
(dissenting):
I join fully in the dissenting opinion of the Chief Judge. Pursuant to his rationale, I agree that appellant did not waive his Sixth Amendment confrontation and cross-examination rights, so appellant’s reliance upon those rights remains viable. The Government’s responsibility in this context, then, was either to produce the witness (which assumes her availability) or to demonstrate her unavailability. Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980), relied upon in United States v. Clark, 35 MJ 98, 104 (CMA 1992).
A number of interesting questions suggest themselves within the issue of whether the witness was available or unavailable, see, e.g., United States v. Ortiz, 35 MJ 391 (CMA 1992) ; United States v. Clark, supra. The determinative impact of the question of her availability, however, is rendered moot under these facts by my agreement with the Chief Judge that the showing of reliability that is necessary under the evidentiary hearsay rules is the same as will satisfy the Confrontation Clause when the witness is unavailable. United States v. Hines, 23 MJ 125 (CMA 1986); see United States v. Clark, supra (where appellant waived confrontation rights, Court applied constitutional reliability standard in determining whether residual hearsay rule was met).
In addition to the rationale offered by the Chief Judge on the appropriate reading of MiLR.Evid. 804(b)(5) — and, as well, Mil. R.Evid. 803(24), which is the residual-hearsay exception applicable when the declarant is available and is worded precisely the same as is Mil.R.Evid. 804(b)(5) — I suggest that a fair reading of the rules themselves ineluctably leads to the same conclusion. Each of these hearsay exceptions applies to an out-of-court “statement not specifically covered by any of the foregoing [specific] exceptions but having equivalent circumstantial guarantees of trustworthiness.” It seems clear to me that the “equivalent” guarantees, thus, are those that are found within the “foregoing [specific] exceptions.” Perusal of those exceptions — Mil.R.Evid. 803(l)-(23) and Mil. R.Evid. 804(b)(l)-(4) — reveals that, in every instance, the basis for reliability of the out-of-court statement is some circumstance that immediately and directly surrounds the making of the statement itself, not some collateral circumstance.
Finally, I agree with the Chief Judge that the appropriate disposition of this case, in light of our reasoning, is to remand for reconsideration. The military judge obviously relied to some extent upon the circumstances surrounding the making of the witness’ out-of-court statement; it is equally obvious, though, that he relied to some extent upon impermissible collateral factors — one of which was a potentially powerful one, appellant’s confession. Under these circumstances, it is appropriate to return this ease to the trial level for a proper reliability analysis.